MEMORANDUM *
Appellant Rex Chappell (Chappell) appeals the district court’s grant of summary-judgment based on qualified immunity on Chappell’s due process claim, the district court’s dismissal of Chappell’s equal protection claim without comment, and the district court’s refusal to construe Chap-pell’s state law allegations as a claim for malicious prosecution.
Pursuant to the agreement of the parties at oral argument, Chappell’s due process claim and state law allegations stating a claim for malicious prosecution are remanded to the district court for consideration on the merits.
We decline to address Chappell’s equal protection claim on appeal, so as to allow the district court the opportunity to address it in the first instance on remand.
REVERSED AND REMANDED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.